Dissenting Opinion by
Judge Craig :
This case represents to me a situation which presents considerable difficulty in connection with the application of the doctrines of Forbes Pavilion Nursing Home, Inc. v. Workmen’s Compensation Appeal Board, 18 Pa. Commonwealth Ct. 352, 336 A.2d 440 (1975). The logic of the excellent opinion of Judge Blatt in Forbes Pavilion cannot be denied.
However, in the present case, the Board, although conceding the competence of the expert witness for the employer, felt that review by an impartial expert witness was necessary to provide “sufficient competent evidence to provide a fully-rounded view of the issue. ’ ’ We should be inclined toward a flexible view and a liberal interpretation of the Board’s power to remand for impartial medical reexamination. Such an approach is analogous to the very broad discretion which our procedural rules accord to a trial judge with respect to calling upon impartial expert witnesses. See Pa. R.C.P. No. 1515.
Therefore, I would uphold the Board’s own broad interpretation of its power in this instance.